                           UNITED STATES DISTRICT COURT
                                DISTRICT OF ALASKA


                 Alaska Libertarian Party, et al. v. Gail Fenumiai, et al.

THE HONORABLE JOHN W. SEDWICK                       3:20-cv-127-JWS

ORDER FROM CHAMBERS                                 July 10, 2020



       The court has conducted its initial review of the parties’ briefing on Plaintiff’s
request for a preliminary injunction. It appears that the court is likely to deny the motion
in light of the showing made by Plaintiff as to the burden presented by the signature
gathering requirements, as well as recent cases addressing this issue in similar
circumstances. An order with a final decision and analysis will be forthcoming, but the
court informs the parties of its initial position so Plaintiff’s signature gathering efforts
might be increased. Insofar as the record shows, signature gathering efforts have not
been made in Fairbanks, Juneau, or Ketchikan. Moreover, there is no evidence of
canvassing or other efforts on Plaintiff’s part to target registered Libertarian voters for
in-person or electronic signature gathering.




         Case 3:20-cv-00127-JWS Document 17 Filed 07/10/20 Page 1 of 1
